Citation Nr: 0208200	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  00-03-065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
February 1955.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In that determination, the RO denied the veteran's 
application to reopen a claim of entitlement to service 
connection for headaches.   

In March 2001, the Board reopened the veteran's claim of 
entitlement to service connection for headahces and remanded 
the matter to the RO for further development. This matter has 
been returned to the Board for appellate review.  

In May 2002, the veteran's representative forwarded private 
medical records dated from January 1958 to November 1963 
regarding the veteran's claim and a Statement in Support of 
Claim from the veteran dated in March 2002 to the Board.  The 
Board notes that these documents are duplicative of evidence 
currently of record.  See, e.g., 67 Fed. Reg. 3099, 3105 
(Jan. 22, 2002) (effective February 22, 2002, 38 C.F.R. 
§ 20.1304 was revised by removing the requirement for a 
written waiver of RO consideration prior to review evidence 
submitted directly to the Board).  


FINDING OF FACT

A headache disorder, which was initially diagnosed several 
years after the veteran's discharge from service, was not 
shown during service and is not shown to be related to any 
incident of service.


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
1991); 38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "the Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The Act and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
66 Fed. Reg. 45620, 45630-631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at38 C.F.R. § 3.159(b)).

The record reflects that the RO has made reasonable efforts 
to notify the veteran and his representative of the 
information and medical or lay evidence necessary to 
substantiate his claim of entitlement to service connection 
for headaches.  As noted in the introductory section of this 
decision, the Board in March 2001 reopened the claim of 
entitlement to service connection for headaches and remanded 
the matter for further development.  The veteran and his 
representative were provided with copies of Supplemental 
Statements of the Case in December 2001 and February 2002.  
Those documents addressed the law and evidentiary 
shortcomings, as well as provided notification of the 
information and medical evidence necessary to substantiate 
the service connection claim.  The RO has further developed 
the record by requesting and obtaining the veteran's service 
medical records and medical records from private and other 
agency health care professionals that were identified by the 
veteran.  The RO has also obtained a medical opinion 
regarding the claimed relationship between the headache 
condition and the veteran's period of active service.  Once 
received, the referenced medical records and service records 
were associated with the claims folder, and they appear to be 
intact.  Thus, after examining the record, the Board is 
satisfied that the veteran has received the notice and 
assistance contemplated by the law.  38 U.S.C.A. §§ 5103A, 
5107 (as amended).  Therefore, adjudication of this claim, 
without remand to the RO for initial consideration under the 
new law, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Background

The service medical records reflect that on March 15, 1952, 
the veteran reported that he had headaches and dizziness the 
morning of admission.  The physical examination revealed that 
his pharynx was red and swollen.  The diagnosis was of 
pharyngitis, acute, organism unknown.  There was, however, no 
indication that the veteran sustained a head injury, and the 
hospital records were negative for any treatment or diagnosis 
of a traumatic injury to the head.  Two days later, on March 
17, 1952, the veteran's recovery was described as uneventful, 
and; on March 18, 1952, he was found to be fit and was 
discharged to duty.  The veteran was serving aboard the 
U.S.S. BALTIMORE at that time.  

The remainder of the service medical records, including the 
February 1955 separation examination report, are negative for 
complaints, clinical findings, or diagnoses pertaining to a 
head injury or a disorder associated with headaches.  On 
separation examination in February 1955, the veteran reported 
no pertinent complaints, and the clinical evaluation revealed 
that the veteran's vascular and neurological systems were 
normal.

Private medical records beginning in 1958 show that the 
veteran was seen and treated for headaches.  These records 
indicate that in January 1958, the veteran reported a history 
of headaches since age 25 and related that the headaches 
occurred during the winter for four years.  In 1959, the 
veteran reported that he had been experiencing severe 
intermittent frontal headaches since 1954.  It was believed 
that the headaches were of the migraine type.  An x-ray of 
the skill was performed in August 1969, the results of which 
were negative.  In October 1969, the veteran was hospitalized 
for headaches where it was noted that he reported having had 
headaches since 1954.  X-rays of the skull, which were taken 
during this period of  hospitalization, were negative.  

In a statement, dated in December 1970, R. Gregory, M.D., 
noted that he had seen the veteran on several occasions 
beginning in November 1969; and that it was his opinion that 
the veteran suffered from a variant of the migraine syndrome 
call "cluster headaches," which the veteran has had for the 
last 15 years.  In a medical statement, dated in December 
1972, Dr. Gregory indicated that the veteran was a former 
patient of his who had received inpatient care at the 
Diagnostic Center Hospital from late November to early 
December of 1972 for treatment of incapacitating headaches.  
He indicated that the veteran had been a referral from 
another doctor, and that the following information still 
applied that the veteran's headaches began in 1953.  
According to Dr. Gregory, the results of the physical 
examination and extensive laboratory work as related to the 
veteran's headaches, such as EEG, skull films, and bran scan, 
showed no abnormalities.  The diagnoses included migraine 
headaches and cluster type.

Private medical records indicate that the veteran was 
hospitalized for headaches in December 1972, and in January 
1976.  In December 1972, the veteran reported a family 
history of headaches.  An electroencephalograph report, dated 
in January 1976, disclosed that the veteran provided a 
history of a head injury of the right anterior skull in 1953, 
and that he has had frequent headaches since that time.  This 
report also showed an abnormal tracing with evidence of 
generalized disturbance in cerebral cortical activity.  It 
was noted that this finding could be secondary to drug 
effect.  In January 1976, the veteran reported an increase in 
the severity of his headaches, with a three-week duration 
prior to hospital admission.  The diagnosis was of 
cephalalgia, unknown cause.

VA medical records beginning in 1976 show that the veteran 
was seen and treated for headaches.  In February and March 
1976, the veteran reported having had headaches for 20 years.  
While hospitalized at a VA medical center for headaches in 
February 1976, the veteran indicated that he began developing 
pain after a head trauma.  The neurological studies performed 
in March 1976, including an arteriography, 
electroencephalogram, and a brain scan, were normal, and the 
diagnosis was of headaches vascular type, cause undetermined.  
When the veteran was examined by VA April 1976, the veteran 
reported having headaches for more than 20 years, and he gave 
a history of having sustained a head injury during service.  
Following examination, the diagnosis was of headaches, 
vascular type, cause undetermined, chronic, moderate.

Private medical records dated during 1989 reflect that the 
veteran continued to receive treatment for complaints of 
headaches.  Additional records dated in May 1980 indicate 
that the veteran's headaches were associated with 
labyrinthitis, etiology unknown.

In September 2001, the veteran was accorded a VA examination 
to determine the etiology of his headaches.  During this 
examination, the veteran reported that the headaches started 
after a head injury that he sustained during service.  He 
explained that a piece of metal fell down on his head from a 
gun that he was assembling.  He recalled losing consciousness 
for a couple of minutes.  The veteran stated that shortly 
thereafter, he started experiencing headaches.  He indicated 
that initially the headaches were episodic, and that in 1955, 
the headaches started clustering.  The examiner reviewed the 
veteran's claims file and recorded the veteran's self-
reported medical history with regard to the headaches.  At 
the conclusion of the examination, the veteran was diagnosed 
as having a history of chronic vascular headaches with 
initial features of cluster headaches, currently symptoms 
consistent with migraine headaches.  As to the etiology of 
the headaches, the examiner noted that the veteran had 
offered a multitude of historical facts that linked the 
headaches to his years of military service and indicated a 
period of onset of either 1952 or 1953, at which time the 
veteran was still in the Navy.  The examiner noted the 
veteran's belief that his headaches were related to a head 
injury that the veteran claimed to have incurred while 
repairing a gun aboard the U.S.S. BALTIMORE.

After reviewing the claims file and considering the veteran's 
history, the examiner commented that there were no medical 
records in the file that confirmed the history reported by 
the veteran.  The examiner noted that the service medical 
records including the separation examination were completely 
silent to any history of a head injury and to any treatments 
rendered for chronic headaches.  The examiner further 
explained that the medical records from the veteran's private 
physicians were silent as to any head injury having triggered 
the headaches, and that most of the physicians were in 
agreement that the headaches were vascular in nature and have 
been variously labeled as migraines or cluster headaches.  
The examiner noted that there was only one discharge summary 
in 1976 that mentioned that the veteran thought his headaches 
were linked to a history of trauma, but that this document 
did not specify the exact time and the nature of the head 
injury.  The examiner opined that the veteran's history could 
not be substantiated by the medical records available in the 
file, and that it was clear from the history that the 
veteran's headaches had significantly improved.

The record also includes lay statements, dated in December 
2001, January 2002, December 2002 from the veteran's family 
and high school friends.  The affiants primarily indicate to 
the effect that the veteran did not have headaches prior to 
entering service, but that he has suffered from headaches 
after his discharge from service in 1955.



Analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, if a condition noted during service is not shown to 
be chronic, the generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran contends, in essence, that he developed headaches 
as a result of service.  Specifically, he maintains that he 
injured his head while serving aboard the U.S.S. BALTIMORE 
while repairing a gun.  However, the evidence of record does 
not support the veteran's contentions to warrant service 
connection for headaches.

The evidence reflects that while the veteran did complain of 
headaches on at least one occasion during service, a chronic 
headache disorder is not shown to be the result thereof.  In 
this regard, the service medical records do not contain any 
references to a head injury or a diagnosis of headaches, to 
include migraine or vascular type headaches.  There is only 
one complaint of headaches noted during service, which was 
ultimately associated with a diagnosis of acute pharyngitis.  
The veteran fully recovered from that condition, and no 
further complaints were recorded.  In fact, when the veteran 
was examined in February 1955, for the purpose of separation 
from service, he reported no pertinent complaints, and his 
neurologic and vascular systems were clinically evaluated as 
normal.  No defect or diagnosis relative to a head injury or 
a headache disability was indicated.

The post-service evidence establishes that the veteran's 
headache disability developed after service.  The private 
medical records show that the veteran began receiving 
treatment for complaints of headaches in 1958, which the 
examiners have characterized as vascular and migraine 
headaches.  Based on the 1958 medical entries, which reflect 
his self-reported history of headaches in service, the 
veteran maintains that the evidence is sufficient to 
establish that his headaches began in service.  Although the 
veteran has reported a history of headaches that date back to 
his service, the service medical records, as discussed above, 
are negative for any finding or diagnosis of cluster, 
migraine, or vascular type headaches, and there is no 
indication in the service records that the veteran sustained 
a head injury during service.  Therefore, to the extent his 
statements imply that he incurred a traumatic head injury or 
that he was treated for a headache disorder during service, 
such implication, in light of the contrary service medical 
records, is insufficient to provide a credible basis for the 
veteran's statements.  See, e.g., Jones v. West, 12 Vet. App. 
383 (1999) (the presumption of credibility does not apply 
where a fact asserted is inherently false); Samuels v. West, 
11 Vet. App. 433 (1999).  The service medical records, 
including the report of the February 1955 separation 
examination, clearly refute the history reported by the 
veteran.

Significantly, the VA examiner in September 2001 reviewed the 
veteran's claims file and determined that there was no 
reference in the service medical records to substantiate the 
veteran's alleged head injury; in that no head injury was 
mentioned, and there was no mention of treatment for a head 
injury during service.  The Board notes that there are VA and 
private medical reports, which document the veteran's history 
of headaches and relate that condition to his period of 
service.  (See medical statements from Dr. Gregory, dated in 
December 1970 and December 1972; a hospital report dated in 
December 1972; VA medical records dated in February and March 
1976; and a VA examination report dated in April 1976).  
However, the Board notes that none of these reports indicate 
that the examiners treated the veteran at any time prior to 
1958, or that they reviewed the veteran's claims file prior 
to rendering their respective opinions.  As aptly noted by 
the record, the service medical records do not reflect that 
the veteran suffered a head injury resulting in headaches; 
nor do they establish that the veteran experienced the types 
of headaches (cluster, migraine, vascular) diagnosed after 
service.  As such, the Board is not bound to accept, as 
competent, medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence.  See Grover v. West, 12 Vet. App. 109 
(1999).  Hence, no competent or credible evidence has linked 
any chronic headache disorder, to include migraine or 
vascular headaches, to the veteran's period of active 
service.

In weighing the medical evidence, the Board finds that the 
only credible and competent medical evidence regarding the 
claimed relationship between the veteran's headache disorder 
and service is the September 2001 VA examination opinion, 
which concluded that a head injury or a resulting diagnosis 
of headaches in service could not be substantiated by the 
records in the veteran's claims file.  The Board finds that 
this evidence is more probative and should be given more 
weight because the examiner reviewed the claims file which 
included the service medical records.  

Finally, the Board recognizes the lay statements that the 
veteran has submitted in support of his claim.  These 
statements cannot be accepted for the proposition that the 
veteran's headaches were incurred in or aggravated by 
service.  Lay persons as such the veteran, and his friends, 
and his family members are not qualified to furnish medical 
opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

As the record does not present any competent or credible 
evidence relating the veteran's current diagnosis of 
headaches to service, the Board concludes that the evidence 
supports the finding that a headache disability was not 
present during service or for several years thereafter, and 
that the current headache disorder was not caused by any 
incident of service.  Accordingly, the preponderance of the 
evidence is against the claim for service connection for 
headaches.  The appeal is denied.


ORDER

Service connection for headaches is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

